[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTIONS FOR CLARIFICATION OR RECTIFICATION
The plaintiff in the above entitled matter has moved that the court rectify and clarify its decision in two respects: (1) by ordering that the plaintiff's name be changed to Roberta Theresa Della Donna as was requested in her prayers for relief; and (2) by reducing the amount of money the plaintiff is to pay to the defendant over a period of time to $6,000.00.
The plaintiff's motion that she may resume her maiden name is granted. The second motion that the amount which the plaintiff must reimburse the defendant is granted in part.
A review of the evidence indicates to the court that there really was no evidence as to how much either party paid on the home equity loan if any. What the evidence did establish was that there was some $21,628.44 due on the home equity loan at the time the plaintiff refinanced it. The court was in error in concluding that meant that the difference between the $21,000.00 and the $30,000.00 original principal of the home equity loan had been paid down. What it really meant was that, of the $30,000.00, $6,000.00 remained which the plaintiff could use.
Consequently, the court corrects its original memorandum by finding that the amount which both parties paid down on the original mortgage is $13,968.31. The defendant's share in that, as was indicated in the memorandum, is sixty (60%) per cent or $8,380.99. Consequently, the court orders that its orders in the memorandum of decision be amended to reflect this so that paragraph three of the court's orders be amended as follows: strike $9,600.00 in the second line and substitute therefor $8,380.99. The balance of the memorandum and of the orders shall remain the same.
It is so ordered. CT Page 10675
MARGARET C. DRISCOLL STATE TRIAL REFEREE